Citation Nr: 1828663	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  07-35 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for left knee medial meniscus tear.

2. Entitlement to an initial rating in excess of 30 percent for bilateral pes planus with hallux valgus, right foot.

3. Entitlement to service connection for right ankle strain.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978, and from September 1980 to June 1983.  As explained in the Board's December 2013 order, the Board will not recognize the Veteran's period of service from November 1983 to March 1987 with respect to in-service occurrence of disease or injury, because the Veteran was discharged from this period of service under dishonorable conditions.  See 38 C.F.R. § 3.12(c)(6) (2017).

This matter comes before the Board of Veterans' Appeals on appeal from rating decisions of May 2006, January 2014, and June 2016.

The Veteran testified at a Board hearing held in November 2009 before the undersigned veterans law judge at the Muskogee, Oklahoma RO.  A transcript of the hearing is of record.

In a July 2010 decision, the Board, in part, denied service connection for a right foot disorder, a left foot disorder, and right ankle strain.  The Veteran appealed these issues to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court granted a joint motion for remand (JMR) by which the July 2010 Board decision was vacated as it pertained to the issues of service connection a right foot disorder, a left foot disorder, and right ankle strain.

In December 2011, the Board remanded the remaining service connection claims for additional development, to include VA examinations.

In a December 2013 decision, the Board, in part, denied service connection for a right ankle disability.  The Veteran appealed the Board's decision.  In September 2014, the Court granted a JMR by which the December 2013 Board decision was vacated as it pertained to the issue of entitlement to service connection for a right ankle disability.

The Board remanded this matter in September 2017.

The issues of entitlement to an initial rating in excess of 10 percent for left knee medial meniscus tear, entitlement to an initial rating in excess of 30 percent for bilateral pes planus with right foot hallux valgus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right ankle disability was not manifest in service and is not attributable to service.


CONCLUSION OF LAW

The Veteran's right ankle disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5103(a), 5103A (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA satisfied the duty to notify by letters sent to the Veteran in March 2005 and March 2009.  VA has also fulfilled the duty to assist.  The duty to assist includes procuring service treatment records and pertinent post-service treatment records and providing an examination when necessary.  See 38 C.F.R. § 3.326(a) (2017).  In this case, the evidence of record includes service treatment records, service personnel records, VA treatment records, a lay statement, and statements of the Veteran.  VA examinations were conducted in June 2016, and October 2017, and an addendum opinion was obtained in October 2017.  The October 2017 VA examination and opinion are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To the extent that the other VA examination reports may be lacking with respect to an adequate nexus opinion, they may still be cited for contemporaneous findings and symptoms noted in the reports.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).

The AOJ substantially complied with the Board's remand instructions of September 2017 with respect to the right ankle issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Service Connection

A.  Legal Criteria

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease that was incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  There must be: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2017).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  For the listed chronic diseases, a showing of a continuity of symptomatology is an alternative method of establishing service connection.  See 38 C.F.R. § 3.303(b) (2017); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

The claimant bears the evidentiary burden of establishing all elements of a service-connection claim, including the nexus requirement.  See 38 U.S.C. § 5107(a) (2012); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board must give the claimant the benefit of the doubt as to any issue material to the determination of a matter when there is an approximate balance of positive and negative evidence.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

B.  Analysis

The Veteran has not been diagnosed with a right ankle disability.  His reports of right ankle pain are well-documented in the record.  See, e.g., VA treatment record of September 2007.  The Veteran reports right ankle pain that limits his ability to be productive in carpentry and construction work.  See October 2017 VA examination report.  It also prevents prolonged standing.  See June 2016 VA examination report.  While subjective pain alone will not establish a current disability, consideration must be given to any impact from pain, with a focus on functional limitation caused by pain.  Where pain alone results in functional impairment, it can constitute a disability even if there is no identified underlying diagnosis.  See Saunders v. Wilkie, No. 2017-1466, 2018 U. S. App. LEXIS 8467 (Fed. Cir Apr. 3, 2018).  In light of the Veteran's right ankle pain that causes functional impairment, the first element of Shedden is met.

The second element of Shedden is established on the basis of a June 1982 service treatment record that makes a medical assessment of first-degree right ankle strain due to running.  STRs of October 1981 also document that the Veteran injured his left knee in a fall, had full range of motion of the ankles, and had no complaint of ankle pain at that time.

Turning now to the matter of a nexus, there is no medical opinion of record that associates the Veteran's current right ankle pain with the right ankle strain noted during service in 1982 or with any other disease or injury of service.  The October 2017 VA examiner offered a negative nexus opinion on the basis that the right ankle strain of June 1982 was an acute sprain that was given conservative treatment and not cited or treated in subsequent treatment records for the remainder of the Veteran's service.  Nothing in the Veteran's medical history indicated to the examiner that the Veteran has current right ankle disability as a result of the "intraservice occurrence of mild ankle strain."

The Veteran is competent to report his experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As a layperson, however, the Veteran is not competent to identify the cause of a disability such as right ankle strain.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore the Veteran's opinion as to the etiology of his current disability is of no probative value in this case.  This includes the Veteran's stated belief that his current right ankle pain relates to his fall during service in 1981.  See transcript of November 2009 Board hearing.

The Board does not find the Veteran to be credible in his assertion of recurring right ankle symptoms since service, because his reporting has not been consistent.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  A VA treatment record of February 2010 notes the Veteran's report of his ankle pain having its onset only 10 to 15 years previously.  In addition, no right ankle symptoms were reported by the Veteran during examinations of June and August 1983, and the Veteran was found to be normal with respect to the lower extremities and "other musculoskeletal."  Although lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence, the lack of contemporaneous medical evidence can be considered and weighed against a veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

Imaging of the Veteran's right ankle has not shown arthritis.  See October 2017 VA examination report.  Therefore an analysis of possible presumed service connection for the chronic disease of arthritis is not warranted in this case.  See 38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Taken all the evidence into account, the Board assigns significant probative weight to the negative nexus opinion of the October 2017 VA examiner, and there is no competent opinion of record that links the Veteran's right ankle disability to service.  The third Shedden element has not been met, and service connection is not warranted.  There is no reasonable doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right ankle strain is denied.


REMAND

If further evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for a proper appellate decision, the Board must remand the case to the agency of original jurisdiction, specifying the action to be undertaken.  See 38 C.F.R. § 19.9(a) (2017).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2017).  As explained below, the Board determines that a remand is necessary.

The Veteran last underwent a VA examination of his left knee in October 2017.  Although the report notes Veteran's description of having trouble kneeling without using a pad under his knee, and his further report that his knee pain limits his ability to be productive at work, there is also a specific finding that the Veteran did not report having any functional loss or functional impairment of the knee joint, including but not limited to repeated use over time.  In light of these contradictory findings, clarification is needed as to the functional impact of the Veteran's left knee disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The October 2017 VA examiner also noted the Veteran's report of flare-ups, which were characterized merely as "bilat knee pain, daily and at night."  In January 2018, following the most recent VA examination, the Veteran's wife submitted a statement describing her observation of the Veteran's knee symptoms, including episodes of pain, limitation of mobility, giving way, inflammation, and fatigue.  See January 2018 statement of R. C.  The Veteran argues that a new VA examination is needed for an examiner to consider this new evidence as to the frequency and severity of his flare-ups.  See appellate brief of January 2018.  The Board will remand for that purpose, as well as for the clarification referenced above.

With regard to the claim of entitlement to an increased rating for bilateral pes planus with right foot hallux valgus, the Veteran underwent a VA examination in June 2016.  Bilateral flat fleet and bilateral hallus valgus were diagnosed.  The Veteran was found to have: bilateral pain that is accentuated on use; bilateral pain on manipulation of the feet; and bilateral swelling on use.  The examiner noted the Veteran's report of daily flare-ups that impact the function of the foot depending on the amount of activity.  In addition, bilateral disturbance of locomotion and interference with standing were indicated as factors contributing to functional loss and limitation of motion.  Notwithstanding these findings, the examiner also stated that the Veteran did not report having any functional loss or impairment of the foot, regardless of repetitive use.

Similarly, while the examiner did not discount the Veteran's report of being limited to only 30 minutes of standing and needing to stretch every 30 minutes, the examiner determined that there was no pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time.

Due to apparently contradictory findings within the June 2016 VA examination report, it is not clear that the examiner was aware of all relevant information, and clarification is essential in order for the Veteran's disability to be adequately evaluated.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Because further medical opinion and clarification of the evidence is needed in this case to properly assess the severity of the Veteran's disabilities, the Board will remand for further development.  Regarding TDIU, consideration of entitlement to a TDIU is depends upon the impact of service-connected disabilities on a veteran's ability to obtain or retain substantially gainful employment.  The matter of TDIU is therefore inextricably intertwined with the pending claims for rating increase and will be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding VA or private treatment records relating to the remanded issues.  All records/responses received must be associated with the electronic claims file.

2. Schedule the Veteran for an examination to determine the current nature and severity of his left knee disability.  The Veteran's virtual claims folder must be reviewed by the examiner, and all necessary tests should be performed.  All findings must be reported in detail.

The examiner must identify all left knee pathology found to be present.  The examiner must conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing, and in non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.

Based on the Veteran's lay statements and the other evidence of record, including the January 2018 statement of the Veteran's spouse, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  As appropriate, the examiner should identify the testing or steps that would be needed in order to establish the additional needed facts.

The examiner must also offer an opinion as to the impact the Veteran's knee disability has on his ability to perform the physical acts necessary for employment.

3. Schedule the Veteran for a VA examination to determine the extent and severity of his service-connected bilateral pes planus with right foot hallux valgus.  All necessary testing must be accomplished.  The Veteran's virtual claims folder must be reviewed by the examiner.  All signs and symptoms of the Veteran's bilateral pes planus with right foot hallux valgus must be reported in detail.

The examiner must also provide an assessment of any functional impairment associated with the Veteran's bilateral pes planus disabilities with right foot hallux valgus as related to the Veteran's ability to function and perform tasks in a work setting.

4. Ensure that the requested development is completed to the extent possible, and arrange for any additional needed development.  Then readjudicate the remanded issues.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, and provide the Veteran with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
L. J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


